Case 1:20-cv-03260-DDD-KLM Document 1 Filed 11/02/20 USDC Colorado Page 1 of 8




          20-CV-3260
Case 1:20-cv-03260-DDD-KLM Document 1 Filed 11/02/20 USDC Colorado Page 2 of 8
Case 1:20-cv-03260-DDD-KLM Document 1 Filed 11/02/20 USDC Colorado Page 3 of 8
Case 1:20-cv-03260-DDD-KLM Document 1 Filed 11/02/20 USDC Colorado Page 4 of 8
Case 1:20-cv-03260-DDD-KLM Document 1 Filed 11/02/20 USDC Colorado Page 5 of 8
Case 1:20-cv-03260-DDD-KLM Document 1 Filed 11/02/20 USDC Colorado Page 6 of 8
Case 1:20-cv-03260-DDD-KLM Document 1 Filed 11/02/20 USDC Colorado Page 7 of 8
Case 1:20-cv-03260-DDD-KLM Document 1 Filed 11/02/20 USDC Colorado Page 8 of 8




                              Respectfully submitted this 2nd day of November 2020,


                              KENT M. LUCACCIONI, LTD.


                        By:   /s Kent M. Lucaccioni
                              Kent M. Lucaccioni (IL Bar No. 6197689)
                              Vincent B. Browne (IL Bar No. 6242593)
                              Kent M. Lucaccioni, Ltd.
                              20 South Clark Street, Suite 1700
                              Chicago, IL 60603
                              T: (312) 425-0401
                              F: (312) 263-0128
                              Email: team@kmlltdlaw.com




                                        8
